DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20100110022).
Regarding claim 1, Chen discloses (Figs. 2A-6) a display panel, comprising: a first substrate (210), a second substrate (220) disposed opposite to the first substrate, and a liquid crystal layer (230) between the first substrate and the second substrate; wherein the first substrate comprises a first base substrate (210) and a carrier layer disposed on the first base substrate, and the carrier layer comprises a plurality of carriers (214a-214d); the second substrate comprises a second base substrate (220) and a spacer layer disposed on the second base substrate, and the spacer layer comprises a plurality of spacers (228a-228d), wherein each carrier disposed corresponds to each spacer; and wherein each carrier portion comprises a base (210a) and at least one sub-carrier (210b-210e) disposed on the base, and an orthographic projection of the sub-carrier on the base is disposed in the base.
Regarding claim 2, Chen discloses (Figs. 2A-6) in a direction from the first substrate (210) to the second substrate (220), an orthographic projection area of the sub-carrier (210b-210e) on the base is gradually decreased.
Regarding claim 3, Chen discloses (Figs. 2A-6) the carrier at least comprises a first sub-carrier (210c) on the base and a second sub-carrier (210d) on the first sub-carrier; wherein an orthographic projection area of the second sub-carrier projected on the base is smaller than an orthographic projection area of the first sub-carrier projected on the base.
Regarding claim 11, Chen discloses (Figs. 2A-6) a manufacturing method of a display panel (200), comprising following steps: sequentially forming a plurality of bases (210a, 210c) and at least one sub-carrier (210b-210e) on the bases on a first base substrate (210); forming a plurality of spacers (228a-228d) on a second base substrate (220), wherein one base corresponds to one spacer; and aligning a side of the first base substrate where the sub-carrier is formed and a side of the second base substrate where the spacer is formed; wherein an orthographic projection of the sub-carrier on the base is disposed in the base, at least one base (210a, 210c) and at least one sub-carrier (210b-210e) constitute a carrier (214a-214d), and at least one spacer constitutes a spacer layer (228a-228d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kobayashi (US 20180284516).
Regarding claim 4, Chen does not necessarily disclose a thickness of the sub-carrier away from the first base substrate is less than a thickness of the sub-carrier close to the first base substrate.
Kobayashi discloses (Fig. 4) a thickness of the sub-carrier (CE, 26, AP1, AP2) away from the first base substrate (20) is less than a thickness of the sub-carrier (24) close to the first base substrate (section 0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suppress the occurrence of bright spots. 
Regarding claim 10, Chen does not necessarily disclose a material of the carrier comprises a color resist or a photo resist.
Kobayashi discloses (Fig. 4) a material of the carrier comprises a color resist or a photo resist (section 0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suppress the occurrence of bright spots.
Claims 5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huang (US 20200089032).
Regarding claim 5, Chen discloses (section 0051) a color filter can be on the first substrate (201). Chen does not necessarily disclose the first substrate further comprises a color film layer between the first base substrate and the carrier layer; wherein any one of the carriers is composed of at least one of a red color resist, a green color resist, or a blue color resist of the color film layer.
Huang discloses (Figs. 1-4) the first substrate further comprises a color film layer (31, 33, 35) between the first base substrate and the carrier layer; wherein any one of the carriers is composed of at least one of a red color resist, a green color resist, or a blue color resist of the color film layer (section 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet design use requirements and reduce manufacturing costs. 
Regarding claim 12, Chen does not necessarily disclose the step of sequentially forming the plurality of bases and the at least one sub-carrier on the base on the first base substrate comprises: forming a color resist layer on the first base substrate; and patterning the color resist layer with a first photomask to form the plurality of bases and the at least one sub-carrier on the base; wherein in a direction from a first substrate to a second substrate, an orthographic projection area of the sub-carrier on the base is gradually decreased.
Huang discloses (Figs. 1-4) the step of sequentially forming the plurality of bases (31, 33, 35, 70) and the at least one sub-carrier (31, 33, 35, 51, 53) on the base on the first base substrate comprises: forming a color resist layer (31, 33, 35)on the first base substrate; and patterning the color resist layer with a first photomask to form the plurality of bases and the at least one sub-carrier on the base; wherein in a direction from a first substrate to a second substrate, an orthographic projection area of the sub-carrier on the base is gradually decreased (section 0043, 0050, 0069-0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet design use requirements and reduce manufacturing costs.
Regarding claim 13, Chen does not necessarily disclose a pattern of the first photomask corresponding to any of the carriers comprises a central shading area, and at least one annular shading area surrounding the central shading area to form a plurality of carriers comprising the plurality of bases and a plurality of sub-carriers.
Huang discloses (Figs. 1-4) a pattern of the first photomask corresponding to any of the carriers comprises a central shading area, and at least one annular shading area surrounding the central shading area to form a plurality of carriers comprising the plurality of bases and a plurality of sub-carriers (section 0043, 0050, 0069-0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet design use requirements and reduce manufacturing costs.
Regarding claim 14, Chen does not necessarily disclose the step of forming the plurality of bases and the at least one sub-carrier comprises: performing exposure and development processes by the first photomask to form the plurality of bases and at least one first sub-carrier on the at least one base and at least one second sub-carrier on the at least one first sub-carrier: wherein an orthographic projection area of the second sub-carrier projected on the base is smaller than an orthographic projection area of the first sub-carrier projected on the base.
Huang discloses (Figs. 1-4) the step of forming the plurality of bases and the at least one sub-carrier comprises: performing exposure and development processes by the first photomask to form the plurality of bases and at least one first sub-carrier on the at least one base and at least one second sub-carrier on the at least one first sub-carrier: wherein an orthographic projection area of the second sub-carrier projected on the base is smaller than an orthographic projection area of the first sub-carrier projected on the base (section 0043, 0050, 0069-0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet design use requirements and reduce manufacturing costs.
Regarding claim 15, Chen does not necessarily disclose the step of forming the at least one sub-carrier comprises: using the first photomask to perform exposure and development processes to form the plurality of sub-carriers; wherein a thickness of the sub-carrier away from the first base substrate is less than a thickness of the sub-carrier close to the first base substrate.
Huang discloses (Figs. 1-4) step of forming the at least one sub-carrier comprises: using the first photomask to perform exposure and development processes to form the plurality of sub-carriers (section 0043, 0050, 0069-0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet design use requirements and reduce manufacturing costs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Chen discloses (section 0051) a color filter can be on the first substrate (201). Chen does not necessarily disclose any one of the carriers is composed of at least one of a red color resist, a green color resist, or a blue color resist of a color film layer.
Huang discloses (Figs. 1-4) any one of the carriers (31, 33, 35) is composed of at least one of a red color resist, a green color resist, or a blue color resist of a color film layer (section 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet design use requirements and reduce manufacturing costs. 
Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 6, Chen does not necessarily disclose a thickness of the carrier ranges from 1µm to 2µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Chen does not necessarily disclose a distance between the carrier and the corresponding spacer is less than 1µm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Chen does not necessarily disclose a cross-sectional area of the sub-carrier on a first cross section is greater than or equal to 144µm2, and the first cross section is parallel to the display panel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular cross-sectional area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Chen does not necessarily disclose a cross-sectional area of the base on a first cross section is not more than 500µm2, and the first cross section is parallel to the display panel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular cross-sectional area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Chen does not necessarily disclose a thickness of the carrier ranges from 1µm to 2µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Chen does not necessarily disclose a distance between the carrier and the corresponding spacer is less than 1µm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Chen does not necessarily disclose a cross-sectional area of the sub-carrier on a first cross section is greater than or equal to 144µm2, and the first cross section is parallel to the display panel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular cross-sectional area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Chen does not necessarily disclose a cross-sectional area of the base on a first cross section is not more than 500µm2, and the first cross section is parallel to the display panel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular cross-sectional area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871